Stephens, J.
1. A ease when continued is not postponed indefinitely, but is carried over only until the next term. Where a ease at the trial term is, upon an oral agreement between counsel, continued for the purpose of allowing the defendant’s counsel to take depositions, the action of the plaintiff’s counsel in taking a judgment at a. subsequent term of the court in the absence of counsel for the defendant does not amount to a fraud, and is not a ground to sustain a motion of the defendant to set the judgment aside.
2. In a suit upon an insurance policy for the loss of an automobile by fire the failure to attach a copy of the policy to the petition was an amendable defect, cured by verdict and judgment. Such a defect could have been reached by a special demurrer, and as against a general demurrer the petition was sufficient.
3. On a motion to set aside a verdict and judgment this court will presume that the evidence at the trial was competent and authorized-the verdict.
4. The trial judge did not abuse his discretion in refusing to set aside the verdict and judgment upon any of the grounds relied'on in the motion; and the judge of the superior court, on certiorari, did not err in refusing to reverse the judgment of the trial court.

Judgment affirmed.


Jenkins, P. J., and Beil, J., concur.

Smith, Hammond <& Smith, for plaintiff in error.
B. 0. Lovett, contra.